On the 6th day of January, 1911, judgment and sentence was rendered against appellant in the county court of Latimer county on the charge of escaping from jail, and he was sentenced to six months' imprisonment in the county jail for said offense. Appellant did not perfect his appeal by filing a transcript of the record in this court until the 8th day of March, 1911, which was sixty-one days after the date of the rendition of the judgment against him. Under our law the appeal must be perfected in misdemeanor cases within sixty days from the date of the rendition of the judgment, unless additional time is granted by the court trying the cause. In this case there was no extension of the time allowed by law for perfecting the appeal. We therefore did not acquire jurisdiction of the case and the appeal is dismissed.
ARMSTRONG and DOYLE, JJ., concur.